COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


 ANA LICIA BRAVO,                               §
                                                                  08-14-00160-CR
                  Appellant,                    §
                                                                  Appeal from the
 v.                                             §
                                                           County Criminal Court No. 2
 THE STATE OF TEXAS,                            §
                                                             of El Paso County, Texas
                  Appellee.                     §
                                                                (TC# 2012C07668)
                                                §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment.   We therefore reverse the conviction and remand the cause for a new trial, in

accordance with the opinion of this Court. This decision shall be certified below for observance.


       IT IS SO ORDERED THIS 19TH DAY OF OCTOBER, 2016.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.